Citation Nr: 1813545	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1972 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the record shows an outstanding Freedom of Information Act (FOIA) request from the Veteran dated May 2014.  Generally FOIA requests should be resolved prior to a decision in the appeal.  However, as discussed below, the Board grants service connection for bilateral hearing loss, tinnitus, and a low back disability.  As this represents a complete grant of the benefits sought on appeal with respect to those claims, the Board did not see any need to delay the claims on appeal and proceeds with adjudication on the merits.  The outstanding FOIA request can be resolved once the case is returned to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss disability and tinnitus are is etiologically related to acoustic trauma sustained in active service.  

2.  A low back disability is etiologically related to active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.

3. The criterial for service connection for a low back disability have been met. 38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss Disability and Tinnitus 

The Veteran has claimed entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Veteran maintains that he has current bilateral hearing loss disability and tinnitus that are the direct result of hazardous noise exposure during active service.  Specifically, the Veteran has asserted that he was exposed to hazardous noise during the performance of duties working as a refueling and supply truck driver and aboard aircrafts as an airborne jumper. 

A review of the Veteran's service records shows that his military occupational specialty (MOS) during active service was as a truck driver.  Additionally, the Veteran received the Parachute Badge while in active service.  Therefore, as the Veteran's reported hazardous noise exposure is consistent with the facts and circumstances of his service, the Board concedes that the Veteran sustained acoustic trauma during active service.  

In this case, the Veteran has been diagnosed with both bilateral sensorineural hearing loss and tinnitus on VA Examination.  See November 2010 VA Examination Report.  Additionally, the audiograms preformed in conjunction with these VA examination reports confirm that the Veteran has a current bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385 (2017) 

In November 2010, the Veteran was afforded a VA audiology evaluation. At that time, the Veteran reported the above described in-service hazardous noise exposure.  The examiner diagnosed tinnitus and bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385 (2017). The examiner opined that it was less likely as not that bilateral hearing loss disability and tinnitus were caused by or the result of in-service noise exposure. In this regard, the examiner noted that the Veteran had normal hearing at separation and there were no significant threshold shifts in the Veteran's hearing acuity during service. The examiner also noted that the Institute of Medicine in a 2005 study on Military and Noise Exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss. Finally, the examiner noted that the Veteran did not associate the onset of his tinnitus with a specific event.  

The Board finds the November 2010 VA medical opinion to be inadequate for adjudication purposes. First, normal hearing at separation is not fatal to a claim of entitlement to service connection for bilateral hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155 (1993). Second, the examiner relied heavily on the study by the Institute of Medicine.  However, based on the Board's knowledge of the cited study, the examiner mischaracterized the findings as the study was not conclusive in that it noted that there had not been enough longtitudal studies in humans or rodents to determine whether delayed onset hearing loss was possible.  Further, there have been more recent scientific studies in rodents which have in fact shown that delayed onset hearing loss is possible.  Third, the VA examiner failed to adequately consider the Veteran's lay statements regarding the onset and continuity of his bilateral hearing loss disability and tinnitus symptoms.  As the November 2010 VA medical opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). Here, the Veteran is competent to identify tinnitus and decreased hearing acuity, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service. The VA medical opinion of record is not a competent opinion against the claims as it is inconsistent with the other evidence of record. The Veteran has competently and credibly reported decreased hearing acuity and tinnitus during and since service. In addition, he has a current diagnosis of tinnitus and bilateral hearing loss disability for VA purposes.  

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Low Back Disability

The Veteran has claimed entitlement to service connection for a low back disability and maintains that his current low back disability is the direct result of paratrooper activities during his active service.  In this case, there is evidence of a current disability. 

The Board notes that the Veteran has consistently stated that he was routinely involved in paratrooper jumps during his active service. Further, he is competent to describe what he experienced while in active service and that he has experienced back pain since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In March 2012, the Veteran was afforded a VA examination. At that time, the examiner diagnosed degenerative joint disease of the thoracolumbar spine and mild compression fractures.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event, or illness. In this regard, the examiner noted that there was no record of any in-service injury to the Veteran's back and his separation examination was negative for a back disability.  Further, the examiner noted that there was no documentation to support the Veteran's statements that he had experienced back problems since his active service as he did not seek treatment until approximately 32 years following his separation from service.  However, the examiner did go on to state that should additional medical evidence corroborating the Veteran's claims that he has had back pain since service be added to the record, reevaluation should be considered.

The Board finds the March 2012 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's lay statements regarding the onset and continuity of his symptoms.  Corroborating medical evidence is not necessary as the Veteran is competent to report his symptoms of back pain and the Board has found him credible in that regard.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

In a June 2014 letter from the Veteran's private treatment provider, it was noted that the Veteran was being treated for posttraumatic arthritis of the spine. The Veteran's private treatment provider opined that the Veteran's back disability was related to his occupation as a paratrooper during active service.  In this regard, it was noted a review of the Veteran's service records had been performed and that the Veteran's paratrooper duties caused repetitive injuries to the Veteran's spine resulting in his current back disability.

The Board finds that the June 2014 private medical opinion is adequate because the examiner thoroughly reviewed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the June 2014 private medical opinion is the most probative evidence of record. 

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a back disability is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back disability is granted.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


